Citation Nr: 1029520	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to February 
1985, August 1990 to September 1990, March 2002 to November 2002, 
and March 2003 to May 2003; he also served on periods of Reserves 
duty.    

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  


FINDINGS OF FACT

1.  Hypertension or Meniere's disease was not first manifested 
during a period of active duty or active duty for training. 

2.  The underlying pathology associated with hypertension or 
Meniere's disease  was not increased during a period of 
qualifying service.   


CONCLUSION OF LAW

Neither hypertension nor Meniere's disease was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  While the 
Veteran has not been afforded VA examinations to address the 
claims on appeal, there is no indication in the record that the 
Veteran's Meniere's disease and hypertension were incurred in a 
period of qualifying service.  As such, while the request for a 
VA examination from the Veteran's representative in August 2006 
and June 2010 presentations has been considered, the Board 
concludes that a VA examination is not necessary.   As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders such as 
hypertension, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a 
preexisting condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

If a disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of aggravation 
during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA 
includes duty (other than full-time duty) performed by a member 
of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of law.  
38 C.F.R. § 3.6(d)(4).  

The advantage of the evidentiary presumptions, provided by law, 
that assist claimants in establishing service connection for a 
disability, such as those with respect to hypertension, do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on active duty for training and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 
7 Vet. App. at 469-70, for the proposition that, "if a claim 
relates to a period of active duty for training, a disability 
must have manifested itself during that period; otherwise, the 
period does not qualify as active military service and claimant 
does not achieve Veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. 
App. 474, 479 (1991) (Steinberg, J., concurring).  

A medical history dated in February 2003 noted that the Veteran 
had Meniere's disease in the left ear and that he was on anti-
hypertensive medication.  April 2003 service treatment reports 
reflect treatment for vertigo and light headedness, and the 
assessment as that time was that the Veteran was suffering from 
an attack of Meniere's disease.  A five year history of this 
condition was reported at that time.  A Line of Duty 
determination initiated in May 2003 notes that while on active 
duty in theater, the Veteran had an exacerbation of Meniere's 
disease, and that he was also hypertensive due to this condition.  
It was noted that the Veteran was taking blood pressure 
medication prior to deployment.  The conclusion in this 
determination was that the Veteran's Meniere's disease existed 
prior to service.  A January 2005 Physical Evaluation Board found 
that the Veteran's Meniere's disease existed prior to service and 
was not permanently aggravated by service, and found the Veteran 
to be unfit for further duty as a result of this condition. 

A review of the medical record dated prior to February 2003, to 
include the service treatment reports from the Veteran's longest 
period of active duty from July 1982 to February 1985 and 
examinations and medical histories completed for reserve duty 
purposes, do not reflect an in-service onset of Meniere's disease 
or hypertension, or hypertension to a compensable degree within 
one year of qualifying service.  The Veteran does not assert such 
an onset, and it appears, to include based on the review of the 
transcript from the July 2008 hearing, that the Veteran's central 
contention is that because he was treated for hypertension for 
Meniere's disease during his active duty from March 2003 to May 
2003, service connection is warranted for these conditions.  
However, the Veteran has presented no medical evidence to refute 
the service department determination that the Veteran's Meniere's 
disease with hypertension was incurred prior to his active duty 
that began on March 2003 and that it was not aggravated by 
service.  The is otherwise of record no medical evidence 
indicating that the underlying condition associated with the 
Veteran's Meniere's disease with hypertension worsened during a 
qualifying period of service, and the Veteran himself is not 
competent to provide such evidence.  Espiritu; cf. Jandreau.  As 
such, the Board must deny the Veteran's claims for service 
connection for Meniere's disease and hypertension.  See Paulson, 
Jensen, Hunt.  

In reaching the above conclusions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims for service 
connection for Meniere's disease and hypertension, the doctrine 
is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for Meniere's disease is 
denied.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


